FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS August 31, 2011

                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 MICHELLE FELIX,

              Plaintiff - Appellant,
                                                         No. 11-1165
 v.                                         (D.C. No. 1:08-CV-02228-MSK-KMT)
                                                        (D. Colorado)
 CITY AND COUNTY OF DENVER,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and appellant, Michelle Felix, proceeding pro se, appeals the grant

of summary judgment to defendants in her case alleging violations of Title VII,

the Americans with Disabilities Act, and 42 U.S.C. § 1981. We affirm.

      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
                                BACKGROUND

      Ms. Felix began working for defendant, the City and County of Denver

(hereafter the “City”), on April 13, 1998, as a Senior Social Caseworker. In July

of 1998, she was involved in a work-related automobile accident, as a result of

which she claims to have a 26% whole body impairment rating. Ms. Felix, who is

of Haitian and African-American descent, received a medical discharge from her

employment on November 21, 2007.

      On September 26, 2006, Ms. Felix filed a complaint of race discrimination

with the Career Service Authority, alleging that she had been denied the

opportunity to transfer to another work unit, although white employees had been

able to do so. Ms. Felix evidently did not like her supervisor, and endeavored to

transfer so she could work under a different supervisor. The Career Service

Authority conducted a hearing in December 2006, and on January 29, 2007,

issued a finding of no discrimination.

      On June 27, 2007, Ms. Felix filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). 1 The EEOC notified Ms. Felix

of her right to sue on this charge on May 7, 2008. As a result, Ms. Felix had until

August 5, 2008, to commence her lawsuit on the conduct raised in the charge.


      1
       The day before, June 26, 2007, Ms. Felix left work under the Family
Medical Leave Act, on the ground that depression, emotional distress and an
exacerbation of her injuries resulting from the 1998 car injury rendered her
unable to work.

                                         -2-
She failed to do so. Rather, Ms. Felix filed a second charge of discrimination

with the EEOC on November 16, 2007, claiming more instances of retaliatory

harassment occurring after her June 27 charge. She subsequently received yet

another notice of right to sue.

      Ms. Felix filed the instant suit on October 14, 2008. 2 She asserted seven

claims stemming from the treatment she claimed to have experienced following

the adverse determination by the hearing officer on January 29, 2007. Ms. Felix

alleges she was the victim of discrimination and retaliation following her

unsuccessful complaint. As the district court stated:

      she contends that: (i) she was retaliated against for filing the
      complaint, in that she received negative comments in a performance
      evaluation in April 2007, an unjustified written warning in June
      2007, and was harassed by her supervisors in violation of Title VII of
      the Civil Rights Act, 42 U.S.C. § 2000e et. seq.; (ii) she was
      discriminated against on the basis of her race and disability and
      retaliated against for filing a second complaint of discrimination in
      June 2007, in that her doctors requested that the [City] make certain
      reasonable accommodations of Ms. Felix’s disabilities, and the [City]
      refused to do so, in violation of Title VII and the Americans With
      Disabilities Act (“ADA”), 42 U.S.C. § 1201 et. seq.; (iii) a claim of
      somewhat uncertain provenance, in that the [City] “caused [Ms.
      Felix] emotional and mental harm . . . when they discharged her from
      her employment” and “violated [her] 14th Amendment rights to the
      enjoyment of life, means of acquiring property and pursuing
      happiness,” because Ms. Felix “was embarrassed in front of her
      peers,” and “has been unable to find suitable employment because all
      prospective employers suspect that she may have a medical condition
      . . . on account of the fact that she received a medical discharge from
      the [City]; (iv) another claim somewhat similar to that described in

      2
     She actually filed an initial complaint, followed by a Second Amended
Complaint.

                                        -3-
         (iii) above, in that the [City] “violated [her] 14th Amendment rights:
         because “the [City] . . . refuse[s] to acknowledge their employees’
         disabilities so they won’t have to accommodate them”; (v) the [City]
         violated 42 U.S.C. § 1981 and § 1983 by failing to follow
         “established Career Service Rules,” including rules limiting the
         ability of the [City] to terminate employees for medical reasons,
         rules prohibiting discrimination on the basis of disability, rules
         requiring reasonable accommodation of disabled employees, and
         rules requiring investigation into complaints of harassment; (vi) a
         claim, apparently asserted pursuant to 42 U.S.C. § 1983, in that the
         [City] retaliated against Ms. Felix for her exercise of her First
         Amendment rights, insofar as she had reported to the Head of
         Denver’s Human Services” that her supervisors’ decisions “were
         putting [her] clients’ lives at risk,” and the [City] thereafter retaliated
         against her in the manner described above; and (vii) what appears to
         be a claim under 42 U.S.C. § 1983 that the [City] violated her
         Substantive and Procedural Due Process rights under the 14 th
         Amendment by failing to adequately investigate and correctly
         adjudicate her complaints to the Career Service Authority.

Felix v. City and County of Denver, 729 F. Supp. 2d 1243, 1247-48 (D. Colo.

2010).

         Ms. Felix ultimately filed a motion for summary judgment, and the City

filed an identical motion. The district court granted the City’s motion and denied

Ms. Felix’s motion, writing two lengthy and thorough opinions which carefully

addressed each of Ms. Felix’s many arguments. 3 We are unable to improve on

these decisions, and affirm for substantially the reasons stated in the two

published opinions by the district court.

         3
       In its March 24, 2011 order, the district court granted in part Ms. Felix’s
“motion to alter or amend judgment per F.R.C.P. 59(e)”, which the court
construed as a motion for reconsideration of the court’s prior order, dated July 28,
2010. The court reconsidered certain aspects of its prior order, but reached
essentially the same conclusion, adverse to Ms. Felix.

                                             -4-
      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of the City.

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                        -5-